

117 HR 4045 IH: Future Uses of Technology Upholding Reliable and Enhanced Networks Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4045IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. Johnson of Ohio, and Mrs. McBath) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to establish a task force to be known as the 6G Task Force, and for other purposes.1.Short titleThis Act may be cited as the Future Uses of Technology Upholding Reliable and Enhanced Networks Act or the FUTURE Networks Act.2.6G Task Force(a)EstablishmentNot later than 120 days after the date of the enactment of this Act, the Commission shall establish a task force to be known as the 6G Task Force.(b)Membership(1)AppointmentThe members of the Task Force shall be appointed by the Chair.(2)CompositionTo the extent practicable, the membership of the Task Force shall be composed of the following:(A)Representatives of companies in the communications industry, except companies that are determined by the Chair to be not trusted.(B)Representatives of public interest organizations or academic institutions, except public interest organizations or academic institutions that are determined by the Chair to be not trusted.(C)Representatives of the Federal Government, State governments, local governments, or Tribal Governments, with at least one member representing each such type of government.(c)Report(1)In generalNot later than 1 year after the date on which the Task Force is established under subsection (a), the Task Force shall publish in the Federal Register and on the website of the Commission, and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report on sixth-generation wireless technology, including—(A)the status of industry-led standards-setting bodies in setting standards for such technology;(B)possible uses of such technology identified by industry-led standards-setting bodies that are setting standards for such technology;(C)any limitations of such technology (including any supply chain or cybersecurity limitations) identified by industry-led standards-setting bodies that are setting standards for such technology; and(D)how to best work with entities across the Federal Government, State governments, local governments, and Tribal Governments to leverage such technology, including with regard to siting and deployment.(2)Draft report; public commentThe Task Force shall—(A)not later than 180 days after the date on which the Task Force is established under subsection (a), publish in the Federal Register and on the website of the Commission a draft of the report required by paragraph (1); and(B)accept public comments on such draft and take such comments into consideration in preparing the final version of such report.(d)DefinitionsIn this section:(1)ChairThe term Chair means the Chair of the Commission. (2)CommissionThe term Commission means the Federal Communications Commission.(3)Not trusted(A)In generalThe term not trusted means, with respect to an entity, that—(i)the Chair has made a public determination that such entity is owned by, controlled by, or subject to the influence of a foreign adversary; or(ii)the Chair otherwise determines that such entity poses a threat to the national security of the United States.(B)Criteria for determinationIn making a determination under subparagraph (A)(ii), the Chair shall use the criteria described in paragraphs (1) through (4) of section 2(c) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601(c)), as appropriate.(4)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (5)Task ForceThe term Task Force means the 6G Task Force established under subsection (a).